Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.

Response to Amendment
	The amendment filed on 1/29/2021 has been entered.  All previous objections have been withdrawn.

Claim Objections
Claims 1-16 and 19-22 are objected to because of the following informalities: in claim 1, lines 11-12, the phrase “and one or more rollers coupled to the roller body” should be changed to “and the one or more rollers coupled to the rotor body”; in claim 2, line 2, the phrase “an arc at least” should be changed to “an arc of at least”; in claim 3, .  Appropriate correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8, line 7, the phrase “the one or more predetermined angular positions” has no antecedent basis.  Further, claim 8, lines 8-9 recite “the one or more non-critical positions of the rotor body” which also has no antecedent basis.  Examiner is confused about the multitude of angular 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 2,696,173) in view of Ellingboe (US 5,657,000).
Claim 1:  Jensen discloses a pump (Figs. 1-4) comprising a raceway (64) having an inner surface; a rotor body (34/36) facing the inner surface of the raceway, the rotor body being rotatable relative to the raceway (Figs. 1-4), the rotor body being mounted relative to the raceway between a pump position (as depicted in Fig. 4), wherein the rotor body is spaced from the inner surface of the raceway a first distance (Fig. 4), and a tube load position (which results from the retraction discussed in col. 4, lines 3-8), wherein the rotor body is spaced from the inner surface of the raceway a second distance greater than the first distance (Examiner noting that element 34/36 will be retracted to a greater distance); an electric rotor motor (6) coupled to the rotor body (via 8/10) to rotate the rotor body, one or more rollers (42) arranged on the rotor body to contact tubing disposed between the rotor body and the raceway at least when the rotor body is in the pump position (Fig. 4); and an actuator (118) coupled to the rotor body 
Jensen does not disclose for the tube loading mechanism to be automated such as by an electric loading motor.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide such automation, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.  Such automation is well known in the prior art.  Ellingboe, for example teaches a peristaltic pump arrangement which energizes an electric loading motor for rotor/roller adjustment and/or tube loading/unloading (Fig. 1, see col. 7, lines 64-67 through col. 8, lines 1-5).  It would have been obvious before the effective filing date of the invention to automate the rotor/roller retraction process of Jensen such as by using a motor like Ellingboe as the automation will prevent the tiring of an operator’s hands needed for manual operation of the retraction process.
Claim 2:  Jensen and Ellingboe teach the previous limitations.  Jensen further discloses that the inner surface of the raceway extends through an arc at least one hundred eighty degrees (Fig. 2).
6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 2,696,173) in view of Ellingboe (US 5,657,000) and in further view of Tokorozawa (US 4,231,707).
Claim 6:  Jensen and Ellingboe teach the previous limitations.  Jensen is silent about an operating element manipulable by a person or a controller to energize the loading motor.  However, motors are well known to include a power switch that is manipulable by a person so that the motor can be energized, as shown by Tokorozawa (Fig. 1, see element 4).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include an operating element like that taught by Tokorozawa into the apparatus of Jensen as it would allow the device to reduce energy waste as well as prevent inadvertent operation of the motor when unneeded.
Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 2,696,173) in view of Ellingboe (US 5,657,000) and in further view of Davis (US20050047925).
Claim 7:  Jensen and Afflerbaugh teach the previous limitations.  Jensen is not explicit about a predetermined location of the roller corresponding to an angular position at which the rotor motor is prevented from stopping is at an arc end.  However, Davis teaches operating a peristaltic pump about a predetermined location of the roller corresponding to an angular position at which the rotor motor is prevented from stopping is at an arc end (Figs. 1-4, see paragraphs 13-14, note parking position 62 at 66 which is away from an arc end).  It would have been obvious before the effective filing date of the invention to a skilled artisan to operate the pump of Jensen like that of Davis as it allows more precise metering of fluid (see paragraphs 13 and 21 of Davis).
Claim 8:  Jensen, Ellingboe and Davis teach the previous limitations.  Jensen, as modified by Ellingboe, further teaches a controller (Fig. 1, note 328) configured for controlling the electric rotor motor but is not explicit about an angular position sensor configured for sensing angular position of the electric rotor motor and generating a signal indicative thereof to the controller, wherein the controller configured to: prevent the electric rotor motor from stopping at an angular position in which at least one roller is in a predetermined location of the one or more predetermined angular positions or to cause the electric rotor motor to stop at one of the one or more non-critical positions of the rotor body.  However, Davis teaches operating a peristaltic pump using an angular position sensor (70) configured for sensing angular position of the electric rotor motor and generating a signal indicative thereof to a controller (74, see paragraph 16), wherein the controller configured to prevent the electric rotor motor from stopping at an angular position in which at least one roller is in a predetermined location of the one or more predetermined angular positions or to cause the electric rotor motor to stop at one of the one or more non-critical positions of the rotor body (Figs. 1-4, see paragraphs 13-14, note parking position 62 at 66 which could be considered as a non-critical position or which is at a position that is not at a predetermined location such as at the arc end).  It would have been obvious before the effective filing date of the invention to a skilled artisan to operate the modified pump of Jensen like that of Davis and include an angular position sensor as it will allow more precise metering of fluid (see paragraphs 13 and 21 of Davis).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 2,696,173) in view of Afflerbaugh (US 5,711,654).
Claim 9:  Jensen discloses a method comprising rotating a peristaltic pump rotor body (34/36) relative to a raceway (64) to urge fluid through a tube (72) disposed between the raceway and the rotor body (see Figs. 1-4, col. 2, lines 60-65); and moving an actuator (118) to move the rotor body away from the raceway (col. 4, lines 3-8), wherein the actuator reciprocatingly drives a push rod (112/102) coupled to the rotor body (via 56/58) to move the rotor body and one or more rollers (42) coupled to the roller body either rotationally or both rotationally and translationally away from the raceway (note rotational retraction/extension path of rotor/rollers; see Figs. 2, 4; see also col. 4, lines 3-8) between a pump position (as depicted in Fig. 4) and a tube load position (which results from the retraction discussed in col. 4, lines 3-8) of the peristaltic pump rotor body.
Jensen does not disclose for the tube loading mechanism to be automated such as by energizing a loading motor.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide such automation, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.  Such automation is well known in the prior art.  Afflerbaugh, for example teaches a peristaltic pump arrangement which energizes a loading motor for rotor/roller adjustment for tube loading/unloading (see col. 5, lines 47-57).  It would have been obvious before the effective filing date of the invention to automate the rotor/roller retraction process of Jensen such as by using a motor like Afflerbaugh as the automation will prevent the tiring of an operator’s hands needed for manual operation of the retraction process.
10-13 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 2,696,173) in view of Ellingboe (US 5,657,000) and Davis (US20050047925) and in further view of Tokorozawa (US 4,231,707).
Claim 10:  Jenson discloses a pump assembly (Figs. 1-4) comprising a raceway (64) that includes an arc having a first arc end and a second arc end (Fig. 2); a rotor body (34/36) spaced from the raceway; an electric rotor motor configured to rotate the rotor body to urge fluid through a tube (72) disposed between the raceway and the rotor body; an actuator (118) coupled to the rotor body to move the rotor body and one or more rollers coupled to the roller body either translationally, rotationally, or translationally and rotationally relative to the raceway between a pump position and a tube load position (note rotational retraction/extension path of rotor/rollers; see Figs. 2, 4; see also col. 4, lines 3-8).
Jensen further discloses a controller (Fig. 1, note 328) configured for controlling the electric rotor motor but is not explicit about automatically prevent the rotor body from stopping at one or more predetermined angular positions or to control the electric rotor motor so it will stop on non-critical angular positions, the one or more predetermined angular positions including the first arc end, the second arc end, or both the first arc end and the second arc end.  However, Davis teaches operating a peristaltic pump using an angular position sensor (70) configured for sensing angular position of the electric rotor motor and generating a signal indicative thereof to a controller (74, see paragraph 16), wherein the controller configured to prevent the electric rotor motor from stopping at an angular position in which at least one roller is in a predetermined location of the one or more predetermined angular positions or to cause the electric rotor motor to stop at one 
Jensen does not disclose for the tube loading mechanism to be automated such as by an electric loading motor.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide such automation, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.  Such automation is well known in the prior art.  Ellingboe, for example teaches a peristaltic pump arrangement which energizes an electric loading motor for rotor/roller adjustment and/or tube loading/unloading (Fig. 1, see col. 7, lines 64-67 through col. 8, lines 1-5).  It would have been obvious before the effective filing date of the invention to automate the rotor/roller retraction process of Jensen such as by using a motor like Ellingboe as the automation will prevent the tiring of an operator’s hands needed for manual operation of the retraction process.
Jensen also does not teach a button or key operable by a person or controller to energize the loading motor.  However, motors are well known to include a power switch that is manipulable by a person so that the motor can be energized, as shown by Tokorozawa (Fig. 1, see element 4).  It would have been obvious before the effective 
Claim 11:  Jensen, Ellingboe, Davis and Tokorozawa teach the previous limitations.  Jensen further discloses that the raceway has an inner surface extending through an arc of at least one hundred eighty degrees (Fig. 2), the arc defining a midpoint, and the rotor body faces the inner surface of the raceway (Figs. 2, 4).
Claim 12:  Jensen, Ellingboe, Davis and Tokorozawa teach the previous limitations.  Jensen further discloses that the rotor body is rotatable relative to the raceway and is also translationally mounted relative to the raceway between a pump position (as depicted in Fig. 4), wherein the rotor body is spaced from the raceway a first distance, and a tube load position (which results from the retraction discussed in col. 4, lines 3-8), wherein the rotor body is spaced from the raceway a second distance greater than the first distance, the loading motor moving the rotor body between the pump position and the tube load position (Figs. 1-4).  
Claim 13:  Jensen, Ellingboe, Davis and Tokorozawa teach the previous limitations.  Jensen further discloses that the raceway extends through an arc of at least one hundred eighty degrees (Fig. 2).
Claim 21:  Jensen, Ellingboe, Davis and Tokorozawa teach the previous limitations.  Davis further teaches a raceway extends through an arc of at least two hundred degrees (Fig. 1, note extended arc of 22).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a longer raceway 
Claim 22:  Jensen, Ellingboe, Davis and Tokorozawa teach the previous limitations. Jensen further discloses that the rotor body is rectangular (Fig. 3, Examiner noting that the rotor body, 34/36 has, in a cross-sectional perspective, rectangular).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 2,696,173) in view of Ellingboe (US 5,657,000) and in further view of Davis (US20050047925).
Claim 19:  Jensen and Ellingboe teach the previous limitations.  Jensen is not explicit about a controller configured to automatically prevent the rotor body from stopping at one or more predetermined angular positions or to control the electric rotor motor so it will stop on non-critical angular positions.  However, Davis teaches operating a peristaltic pump using a controller (74) to automatically prevent the rotor body from stopping at one or more predetermined angular positions or to control the electric rotor motor so it will stop on non-critical angular positions (Figs. 1-4, see paragraphs 13-14, note parking position 62 at 66 which could be considered as a non-critical position or which is at a position which is not at a predetermined location such as at the arc end).  It would have been obvious before the effective filing date of the invention to a skilled artisan to operate the pump of Jensen like that of Davis as it allows more precise metering of fluid (see paragraphs 13 and 21 of Davis).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 2,696,173) in view of Afflerbaugh (US 5,711,654) and in further view of Davis (US20050047925).
Claim 20:  Jensen and Afflerbaugh teach the previous limitations.  Jensen is not explicit about FiledApril 1, 2015Page6 of12automatically preventing, by a controller, the rotor body from stopping at one or more predetermined angular positions so it will always stop on non-critical angular positions.  However, Davis teaches operating a peristaltic pump using a controller (74) to automatically prevent the rotor body from stopping at one or more predetermined angular positions or to control the electric rotor motor so it will stop on non-critical angular positions (Figs. 1-4, see paragraphs 13-14, note parking position 62 at 66 which could be considered as a non-critical position or which is at a position which is not at a predetermined location such as at the arc end).  It would have been obvious before the effective filing date of the invention to a skilled artisan to operate the pump of Jensen like that of Davis as it allows more precise metering of fluid (see paragraphs 13 and 21 of Davis).

Allowable Subject Matter
Claims 3-5 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 3, the prior art of record does not further disclose or reasonably teach in combination at least one guide roller on the rotor body, the guide roller having a cylindrical outer surface and top and bottom flanges defining respective peripheries extending beyond the cylindrical outer surface of the guide roller such that a tube disposed between the rotor body and the raceway is received on the cylindrical outer .  
Regarding claim 14, the prior art of record does not further disclose or reasonably teach in combination at least one guide roller on the rotor body, the guide roller having a cylindrical outer surface and top and bottom flanges defining respective peripheries extending beyond the cylindrical outer surface of the guide roller such that a tube disposed between the rotor body and the raceway is receivable on the cylindrical outer surface of the guide roller between the flanges.  
Regarding claim 15, the prior art of record does not further disclose or reasonably teach in combination plural drive rollers and plural guide rollers on the rotor body.  
Regarding claim 16, the prior art of record does not further disclose or reasonably teach in combination two and only two drive rollers and two and only two guide rollers on the rotor body.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Examiner has provided the Jensen reference to read upon the new claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746